Citation Nr: 0606834	
Decision Date: 03/09/06    Archive Date: 03/23/06

DOCKET NO.  03-11 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for residuals of a head 
injury.

2.  Entitlement to service connection for residuals of a neck 
injury.

3.  Entitlement to service connection for residuals of knee 
injuries.

4.  Entitlement to service connection for a skin disorder.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


INTRODUCTION

The veteran served on active duty from March 1969 to March 
1971.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, 
New Mexico, which denied the benefits sought on appeal.  This 
appeal was previously before the Board in February 2004 and 
remanded for compliance with the Veterans Claims Assistance 
Act of 2000 (VCAA).  Unfortunately, all issues on appeal must 
again be remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  


REMAND

The veteran's service medical records show that he injured 
his left knee during physical training.  He is currently 
diagnosed as having patellofemoral syndrome of the left knee.  
There is no medical opinion of record addressing whether the 
current disability could be a result of the in-service 
injury.  Thus, VA has a duty under 38 C.F.R. § 3.159(c)(4) to 
request a physical examination and medical opinion on this 
issue.

The record also shows that the veteran was involved in a 
motor vehicle accident during service and is currently 
service-connected for a back injury sustained in that 
accident.  The veteran was treated for lacerations to the 
head following the in-service injury and currently has 
complaints of headaches and neck pain since the time of the 
accident; there is evidence of a 5 centimeter scar on the 
veteran's scalp.  There is no specific diagnosis of a 
headache disorder nor of disability due to scarring.  The 
only medical opinion of record that speaks to residuals of 
the in-service motor vehicle accident is limited to a 
discussion of a low back injury.  Thus, VA has a duty under 
38 C.F.R. § 3.159(c)(4) to request a physical examination and 
medical opinion on the likelihood of any current complaints 
being residuals of the in-service accident.

The veteran presented evidence of a current skin disorder 
that is rare among men.  The diagnosis is Fox-Fordyce Disease 
and treatise evidence shows that it is a significant problem 
for military personnel who served in Southeast Asia and the 
Pacific.  The veteran served approximately two months in 
Vietnam and Japan and had no complaints of rashes.  Post-
service treatment records show complaints of rashes beginning 
in the 1990's.  His current diagnosis and the treatise 
evidence presented, however, show the possibility that a 
current disability may have developed because of active 
service.  Thus, VA has a duty under 38 C.F.R. § 3.159(c)(4) 
to request a physical examination and medical opinion on this 
issue.

The Board notes that the veteran has described two post-
service injuries; a 1980 altercation with a large inmate 
while working as a corrections officer and a 1991 motor 
vehicle accident in which he was hit from the rear and 
treated for shoulder problems.  The record also shows that 
the veteran slipped and fell while working in April 1995, and 
had magnetic resonance imaging (MRI) performed on his 
cervical spine shortly thereafter in December 1995.  
Accordingly, upon remand, further development of the 
veteran's post-service activities is necessary to get a 
better picture of his current disabilities.

Therefore, this matter is remanded for the following action:

1.  Request all personnel records, 
including accident reports and medical 
records, from the veteran's employment as 
a corrections officer.  Associate all 
records with the claims folder.  If 
records are not available, make a 
notation as to that effect.


2.  Upon receipt of any and all 
employment records, schedule the veteran 
for an examination to determine the 
nature and etiology of complaints of neck 
and bilateral knee pain.  The veteran's 
claims folder should be reviewed by the 
examiner and the examiner should 
specifically comment on the veteran's in-
service injuries, post-service injuries, 
and the December 1995 MRI findings.  The 
examiner should perform all necessary 
testing and render all appropriate 
diagnoses.  The examiner should then 
state whether it is at least as likely as 
not that any diagnosed disability had its 
origin during service or as a result of 
an in-service event.  All opinions must 
be supported by complete rationale.

3.  Upon receipt of any and all 
employment records, schedule the veteran 
for an examination to determine the 
nature and etiology of complaints of 
headaches.  The veteran's claims folder 
should be reviewed by the examiner and 
the examiner should specifically comment 
on the veteran's in-service injuries, 
post-service injuries, and the lack of 
treatment for headaches.  The examiner 
should perform all necessary testing and 
render all appropriate diagnoses.  The 
examiner should then state whether it is 
at least as likely as not that any 
diagnosed disability had its origin 
during service or as a result of an in-
service event.  All opinions must be 
supported by complete rationale.

4.  Upon receipt of any and all 
employment records, schedule the veteran 
for an examination to determine the 
nature and etiology of scarring on the 
head.  The veteran's claims folder should 
be reviewed by the examiner and the 
examiner should specifically comment on 
the veteran's in-service injuries and 
post-service injuries.  The examiner 
should perform all necessary testing and 
render all appropriate diagnoses.  The 
examiner should then state whether it is 
at least as likely as not that any 
diagnosed disability had its origin 
during service or as a result of an in-
service event.  All opinions must be 
supported by complete rationale.

5.  Upon receipt of any and all 
employment records, schedule the veteran 
for an examination to determine the 
nature and etiology of complaints of skin 
rashes.  The veteran's claims folder 
should be reviewed by the examiner and 
the examiner should specifically comment 
on the veteran's lack of in-service 
treatment, reports in post-service 
treatment records that rashes began in 
the 1990's, treatise evidence of Fox-
Fordyce Disease being prevalent in 
servicemen who served in Southeast Asia 
and the Pacific, and the impact, if any, 
that service for approximately two months 
in those areas may have.  The examiner 
should perform all necessary testing and 
render all appropriate diagnoses.  The 
examiner should then state whether it is 
at least as likely as not that any 
diagnosed disability had its origin 
during service or as a result of an in-
service event.  All opinions must be 
supported by complete rationale.

6.  When the development requested has 
been completed, the case should again be 
reviewed on the basis of the additional 
evidence.  If the benefits sought are not 
granted, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case, and 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional 
development and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the veteran until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




 
 
 
 


